      Case: 5:19-cv-01197-SL Doc #: 19-4 Filed: 09/25/19 1 of 1. PageID #: 327




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  CYBERGENETICS CORP.,                             )   CASE NO. 5:19-CV-1197
                                                   )
                 Plaintiff,                        )
                                                   )   JUDGE SARA LIOI
         vs.                                       )
                                                   )
  INSTITUTE OF ENVIRONMENTAL                       )   MAGISTRATE JUDGE KATHLEEN B.
  SCIENCE AND RESEARCH, et al.,                    )   BURKE
                                                   )
                 Defendants.                       )
                                                   )

                        DECLARATION OF SERGEY VERNYUK
                       CERTIFYING COMPLIANCE WITH LR 7.1(f)

I, Sergey Vernyuk, having personal knowledge of the facts stated herein, and being of legal age

and sound mind and memory, do hereby declare as follows:

   1. I am co-counsel for Defendants Institute of Environmental Science and Research Limited

       and NicheVision Inc.

   2. I execute this declaration in my capacity as co-counsel for Defendants in this action.

   3. A Case Management Conference has not yet been held in this case, and this case has not

       yet been assigned to any track per LR 16.2.

   4. I certify that the accompanying Defendants’ Motion to Dismiss is in compliance with the

       applicable page limits of LR 7.1(f) for unassigned cases and of the Initial Standing Order.

I declare under penalty of perjury that the foregoing is true and correct.


Executed on: September 25, 2019
                                         Sergey Vernyuk



                                                  1
